DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Applicant’s arguments and amendments to claims 1, 10 with respect to claim objections have been fully considered and are sufficient to overcome the objections.  The objections to claims 1, 10 have been withdrawn. 
Applicant’s arguments and amendments to claims 8 with respect to rejection of Claim 8 under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejections.  The rejection of Claim 8 under 35 USC 112(b) had been withdrawn. 
Applicant’s arguments and amendments to the claims with respect to rejections of Claims 1-6, 8-12,14-15, 19 and 21-25 under 35 USC 103 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-6, 8-12, 14-15, 19 and 21-25 under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claim 1-6, 8-12, 14-15, 19 and 21-25 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Park, Hamilton, Barbagli, and Saadat but the references alone or in combination fail to teach providing haptic feedback based on data from two force  in combination with all of the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olson et al (US 8390438) teaches a robotic catheter system that provides haptic feedback to an operator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664